
	

113 HR 5275 IH: MORE Act
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5275
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mr. Cohen (for himself, Mrs. Kirkpatrick, and Mr. Ellison) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to increase the amount of loan forgiveness for which
			 teachers in teacher shortage areas are eligible.
	
	
		1.Short titleThis Act may be cited as the Maximizing Opportunities and Retaining Experienced Teachers Act or the MORE Act .
		2.Loan forgiveness for teachers in teacher shortage areas
			(a)FFEL LoansSection 428J of the Higher Education Act of 1965 (20 U.S.C. 1078–10) is amended—
				(1)in subsection (c), by adding at the end the following:
					
						(4)Additional amounts for teachers in teacher shortage areasNotwithstanding the amount specified in paragraph (1), the aggregate amount that the Secretary
			 shall repay under this section shall be not more than $17,500 in the case
			 of an elementary school or secondary school teacher who meets the
			 requirements of subsection (b), except that in lieu of being employed in a
			 school or location described in paragraph (1)(A) of subsection (b), the
			 teacher has been employed in a teacher shortage area (as defined in
			 section 682.210(q)(5) of title 34, Code of Federal Regulations (as in
			 effect on the date of enactment of the Maximizing Opportunities and
			 Retaining Experienced Teachers Act)).; and
				(2)in subsection (g)(1)(A), by inserting or subsection (c)(4) after subsection (b)(1)(A).
				(b)Federal Direct LoansSection 460 of the Higher Education Act of 1965 (20 U.S.C. 1087j) is amended—
				(1)in subsection (c), by adding at the end the following:
					
						(4)Additional amounts for teachers in teacher shortage areasNotwithstanding the amount specified in paragraph (1), the aggregate amount that the Secretary
			 shall repay under this section shall be not more than $17,500 in the case
			 of an elementary school or secondary school teacher who meets the
			 requirements of subsection (b), except that in lieu of being employed in a
			 school or location described in paragraph (1)(A) of subsection (b), the
			 teacher has been employed in a teacher shortage area (as defined in
			 section 682.210(q)(5) of title 34, Code of Federal Regulations (as in
			 effect on the date of enactment of the Maximizing Opportunities and
			 Retaining Experienced Teachers Act)).; and
				(2)in subsection (g)(1)(A), by inserting or subsection (c)(4) after subsection (b)(1)(A).
				
